       Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 1 of 203




CWASHAR0001394
       Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 2 of 203




CWASHAR0001395
       Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 3 of 203




CWASHAR0001396
       Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 4 of 203




CWASHAR0001397
       Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 5 of 203




CWASHAR0001398
       Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 6 of 203




CWASHAR0001399
       Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 7 of 203




CWASHAR0001400
       Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 8 of 203




CWASHAR0001401
       Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 9 of 203




CWASHAR0001402
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 10 of 203




CWASHAR0001403
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 11 of 203




CWASHAR0001404
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 12 of 203




CWASHAR0001405
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 13 of 203




CWASHAR0001406
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 14 of 203




CWASHAR0001407
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 15 of 203




CWASHAR0001408
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 16 of 203




CWASHAR0001409
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 17 of 203




CWASHAR0001410
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 18 of 203




CWASHAR0001411
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 19 of 203




CWASHAR0001412
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 20 of 203




CWASHAR0001413
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 21 of 203




CWASHAR0001414
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 22 of 203




CWASHAR0001415
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 23 of 203




CWASHAR0001416
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 24 of 203




CWASHAR0001417
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 25 of 203




CWASHAR0001418
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 26 of 203




CWASHAR0001419
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 27 of 203




CWASHAR0001420
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 28 of 203




CWASHAR0001421
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 29 of 203




CWASHAR0001422
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 30 of 203




CWASHAR0001423
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 31 of 203




CWASHAR0001424
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 32 of 203




CWASHAR0001425
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 33 of 203




CWASHAR0001426
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 34 of 203




CWASHAR0001427
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 35 of 203




CWASHAR0001428
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 36 of 203




CWASHAR0001429
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 37 of 203




CWASHAR0001430
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 38 of 203




CWASHAR0001431
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 39 of 203




CWASHAR0001432
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 40 of 203




CWASHAR0001433
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 41 of 203




CWASHAR0001434
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 42 of 203




CWASHAR0001435
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 43 of 203




CWASHAR0001436
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 44 of 203




CWASHAR0001437
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 45 of 203




CWASHAR0001438
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 46 of 203




CWASHAR0001439
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 47 of 203




CWASHAR0001440
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 48 of 203




CWASHAR0001441
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 49 of 203




CWASHAR0001442
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 50 of 203




CWASHAR0001443
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 51 of 203




CWASHAR0001444
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 52 of 203




CWASHAR0001445
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 53 of 203




CWASHAR0001446
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 54 of 203




CWASHAR0001447
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 55 of 203




CWASHAR0001448
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 56 of 203




CWASHAR0001449
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 57 of 203




CWASHAR0001450
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 58 of 203




CWASHAR0001451
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 59 of 203




CWASHAR0001452
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 60 of 203




CWASHAR0001453
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 61 of 203




CWASHAR0001454
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 62 of 203




CWASHAR0001455
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 63 of 203




CWASHAR0001456
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 64 of 203




CWASHAR0001457
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 65 of 203




CWASHAR0001458
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 66 of 203




CWASHAR0001459
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 67 of 203




CWASHAR0001460
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 68 of 203




CWASHAR0001461
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 69 of 203




CWASHAR0001462
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 70 of 203




CWASHAR0001463
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 71 of 203




CWASHAR0001464
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 72 of 203




CWASHAR0001465
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 73 of 203




CWASHAR0001466
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 74 of 203




CWASHAR0001467
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 75 of 203




CWASHAR0001468
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 76 of 203




CWASHAR0001469
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 77 of 203




CWASHAR0001470
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 78 of 203




CWASHAR0001471
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 79 of 203




CWASHAR0001472
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 80 of 203




CWASHAR0001473
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 81 of 203




CWASHAR0001474
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 82 of 203




CWASHAR0001475
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 83 of 203




CWASHAR0001476
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 84 of 203




CWASHAR0001477
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 85 of 203




CWASHAR0001478
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 86 of 203




CWASHAR0001479
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 87 of 203




CWASHAR0001480
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 88 of 203




CWASHAR0001481
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 89 of 203




CWASHAR0001482
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 90 of 203




CWASHAR0001483
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 91 of 203




CWASHAR0001484
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 92 of 203




CWASHAR0001485
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 93 of 203




CWASHAR0001486
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 94 of 203




CWASHAR0001487
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 95 of 203




CWASHAR0001488
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 96 of 203




CWASHAR0001489
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 97 of 203




CWASHAR0001490
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 98 of 203




CWASHAR0001491
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 99 of 203




CWASHAR0001492
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 100 of 203




CWASHAR0001493
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 101 of 203




CWASHAR0001494
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 102 of 203




CWASHAR0001495
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 103 of 203




CWASHAR0001496
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 104 of 203




CWASHAR0001497
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 105 of 203




CWASHAR0001498
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 106 of 203




CWASHAR0001499
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 107 of 203




CWASHAR0001500
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 108 of 203




CWASHAR0001501
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 109 of 203




CWASHAR0001502
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 110 of 203




CWASHAR0001503
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 111 of 203




CWASHAR0001504
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 112 of 203




CWASHAR0001505
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 113 of 203




CWASHAR0001506
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 114 of 203




CWASHAR0001507
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 115 of 203




CWASHAR0001508
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 116 of 203




CWASHAR0001509
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 117 of 203




CWASHAR0001510
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 118 of 203




CWASHAR0001511
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 119 of 203




CWASHAR0001512
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 120 of 203




CWASHAR0001513
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 121 of 203




CWASHAR0001514
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 122 of 203




CWASHAR0001515
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 123 of 203




CWASHAR0001516
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 124 of 203




CWASHAR0001517
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 125 of 203




CWASHAR0001518
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 126 of 203




CWASHAR0001519
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 127 of 203




CWASHAR0001520
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 128 of 203




CWASHAR0001521
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 129 of 203




CWASHAR0001522
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 130 of 203




CWASHAR0001523
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 131 of 203




CWASHAR0001524
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 132 of 203




CWASHAR0001525
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 133 of 203




CWASHAR0001526
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 134 of 203




CWASHAR0001527
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 135 of 203




CWASHAR0001528
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 136 of 203




CWASHAR0001529
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 137 of 203




CWASHAR0001530
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 138 of 203




CWASHAR0001531
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 139 of 203




CWASHAR0001532
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 140 of 203




CWASHAR0001533
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 141 of 203




CWASHAR0001534
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 142 of 203




CWASHAR0001535
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 143 of 203




CWASHAR0001536
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 144 of 203




CWASHAR0001537
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 145 of 203




CWASHAR0001538
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 146 of 203




CWASHAR0001539
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 147 of 203




CWASHAR0001540
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 148 of 203




CWASHAR0001541
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 149 of 203




CWASHAR0001542
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 150 of 203




CWASHAR0001543
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 151 of 203




CWASHAR0001544
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 152 of 203




CWASHAR0001545
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 153 of 203




CWASHAR0001546
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 154 of 203




CWASHAR0001547
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 155 of 203




CWASHAR0001548
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 156 of 203




CWASHAR0001549
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 157 of 203




CWASHAR0001550
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 158 of 203




CWASHAR0001551
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 159 of 203




CWASHAR0001552
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 160 of 203




CWASHAR0001553
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 161 of 203




CWASHAR0001554
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 162 of 203




CWASHAR0001555
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 163 of 203




CWASHAR0001556
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 164 of 203




CWASHAR0001557
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 165 of 203




CWASHAR0001558
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 166 of 203




CWASHAR0001559
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 167 of 203




CWASHAR0001560
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 168 of 203




CWASHAR0001561
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 169 of 203




CWASHAR0001562
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 170 of 203




CWASHAR0001563
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 171 of 203




CWASHAR0001564
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 172 of 203




CWASHAR0001565
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 173 of 203




CWASHAR0001566
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 174 of 203




CWASHAR0001567
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 175 of 203




CWASHAR0001568
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 176 of 203




CWASHAR0001569
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 177 of 203




CWASHAR0001570
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 178 of 203




CWASHAR0001571
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 179 of 203




CWASHAR0001572
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 180 of 203




CWASHAR0001573
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 181 of 203




CWASHAR0001574
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 182 of 203




CWASHAR0001575
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 183 of 203




CWASHAR0001576
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 184 of 203




CWASHAR0001577
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 185 of 203




CWASHAR0001578
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 186 of 203




CWASHAR0001579
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 187 of 203




CWASHAR0001580
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 188 of 203




CWASHAR0001581
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 189 of 203




CWASHAR0001582
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 190 of 203




CWASHAR0001583
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 191 of 203




CWASHAR0001584
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 192 of 203




CWASHAR0001585
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 193 of 203




CWASHAR0001586
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 194 of 203




CWASHAR0001587
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 195 of 203




CWASHAR0001588
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 196 of 203




CWASHAR0001589
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 197 of 203




CWASHAR0001590
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 198 of 203




CWASHAR0001591
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 199 of 203




CWASHAR0001592
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 200 of 203




CWASHAR0001593
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 201 of 203




CWASHAR0001594
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 202 of 203




CWASHAR0001595
      Case 2:18-cv-01115-RSL Document 179-9 Filed 04/16/19 Page 203 of 203




CWASHAR0001596
